DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 24, 2019, and April 15, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0004, line 2, “and detect for single image” should read “and detect for a single image”
Paragraph 0004, line 3, “cause the higher false positive situation” should read “causes a higher false positive situation”
Paragraph 0006, line 4, “training image” should read “training images”
Paragraph 0008, line 4, “capable of utilizing trained symptom identification” should read “capable of utilizing a trained symptom identification”
Paragraph 0013/0014 contain the same description for Figure 4A and 4B, applicant should call out what is distinct between the two
Similar issue with paragraphs 0017/0018, 0020/0021, 0026/0027, 0028/0029, 0030/0031
Paragraph 0045, line 6,  “it will be captured the image of the lesion tissue” should read “it will capture the image of the lesion tissue”
Paragraph 0045, lines 9-12 should be clarified
Paragraph 0046, line 5 “are marked by manual” should read “are marked manually”
Paragraph 0046, line 6, “the identification model with higher accuracy can be trained” should read “the identification model can be trained with higher accuracy”
Paragraph 0047, line 1, “it is utilized the convolutional neural network (CNN), to train aforesaid training data” should read “ the aforesaid training data is used to train a convolutional neural network (CNN)”
Paragraph 0048, line 8, “mammogram image” should read “mammogram images”
Similar issue exists throughout the paragraph
Paragraph 0048, lines 12-14 should be moved toward the beginning of the paragraph so that the reader understands the difference between how the images were obtained before they are analyzed
Paragraph 0049, line 1, “it is notices that the mammogram images include a large part with black area” should read “it is noticed that the mammogram images include a large part with a black area”
Paragraph 0049, line 5, “the image segmentation, the brightness correction” should read “image segmentation, brightness correction”
Paragraph 0050, line 13, “with abnormal area” should read “with an abnormal area”
Paragraph 0053, line 1, the first sentence should be edited for clarity of what is executing step S620.
Paragraph 0053, line 4, “based on aforesaid embodiment” should read “based on the aforesaid embodiment”
Paragraph 0053, line 18 “The input images can be the multiple images of same side or the multiple images of both sides” should read “The input images can be multiple images of the same side or multiple images of both sides”
Paragraph 0054, line 9, “through reference the images with different angel in training stage” should read “through referencing the images with different angles in the training stage”
Paragraph 0055, line, “threshold, detecting and outputting a lesion” should read “threshold, then detecting and outputting a lesion”
Paragraph 0057, line 1, “In another embodiment, it can be utilized that additional depth data to train the” should read “in another embodiment, additional depth data can be utilized to train the”
Paragraph 0057, line 7-8 should be edited for clarity of what is executing step S820.
Paragraph 0058, line 1, the first sentence should be edited for clarity of what is executing step S830
Paragraph 0058, line 10, “Afterwards, after finding” should read “After finding”
Paragraph 0058, lines 12-14 should be edited for clarity. 
Paragraph 0059, line 1, the first sentence should be edited for clarity on what is executing step S840
Similar issue in Paragraph 0060, line 1 with step S850; paragraph 0061, line 1 with step S860; paragraph 0062, line 1 with step S870
Paragraph 0062, line 5, “it is noticed that each training images is corresponding to a set” should read “it is noticed that each training image corresponds to a set”
Paragraph 0077, line 3, “of single image” should read “of a single image”
Paragraph 0077, line 9, “determine automatically” should read “automatically determine”
Appropriate correction is required.
Claim Objections
Claims 5, 8, 9, and 16 are objected to because of the following informalities: 
Claim 5: “wherein the first edge comprises a plurality of first pixel” should read “wherein the first edge comprises a plurality of first pixels”
Claim 8: “wherein the third edge comprises a plurality of third pixel” should read “wherein the third edge comprises a plurality of third pixels”
Claim 9: “an abnormal analyzing unit, is configured for” should read “an abnormal analyzing unit, configured for”
Claim 16: “comprises a plurality of third pixel” should read “comprises a plurality of third pixels” 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an abnormal analyzing unit, is configured for utilizing” in claim 9 (and by dependency on claim 9, claims 10-16).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-12, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2006/0177125 to Chan et al. (hereinafter Chan).
Regarding independent claim 1, Chan discloses a multi-view mammogram analysis method (Abstract, “method for using computer-aided diagnosis (CAD) for digital tomosynthesis mammograms (DTM)”), comprising:
inputting a plurality of mammogram images (abstract, “retrieving a DTM image file having a plurality of DTMimage slices;”);
utilizing a symptom identification model to determine whether the plurality of mammogram images have an abnormal state (abstract, “invoking a classifier to determine if the object corresponding to the volume of interest is a breast cancer lesion or normal breast tissue.”), and generating a plurality of heat maps corresponding to the plurality of mammogram images (paragraph 0054, “a spiculation likelihood map around the lesion margin is calculated by the statistics of the gradient magnitudes and directions at each pixel”);
utilizing a false positive filtering model to determine whether the plurality of heat maps have a false positive feature, and generating an abnormal probability corresponding to the plurality of heat maps (paragraph 0040, “A classifier is trained to differentiate true lesions from false positive (FP) objects (block 72).”); and
utilizing a first threshold to determine the abnormal probability, if the abnormal probability is greater than the first threshold, detecting and outputting a lesion position corresponding to the plurality of heat maps (paragraph 0033, “The response that exceeds a selected threshold can then be labeled as potential lesions.”).
Regarding dependent claim 2, Chan further discloses further comprising:
inputting a plurality of training image blocks (paragraph 0049, “a training set for the specific application of lesion segmentation on DTMs.”), wherein the plurality of training image blocks are captured from a plurality of training images (paragraph 0055, “training with case samples”), and the plurality of training image blocks are corresponding to a labeling result (paragraph 0039, “a trained classifier to estimate the likelihood that a lesion is malignant or benign.”), respectively; and
utilizing the plurality of training image blocks and the labeling result corresponding to the plurality of training image blocks as a training data, to generate the symptom identification model (Paragraph 0039, “The extracted features may incorporate object characteristics, including, but not limited to, spiculation features, boundary sharpness, and shape irregularity, that can be used by a trained classifier to estimate the likelihood that a lesion is malignant or benign”).
Regarding dependent claim 3, Chan discloses further comprising:
inputting the plurality of training images (paragraph 0035, “a training set of DTM lesions”) into the symptom identification model to generate a plurality of training heat maps, wherein the plurality of training heat maps have an abnormal marking (paragraph 0039, “The extracted features may incorporate object characteristics, including, but not limited to, spiculation features, boundary sharpness, and shape irregularity, that can be used by a trained classifier to estimate the likelihood that a lesion is malignant or benign”) ; and
utilizing the plurality of training heat maps and the abnormal marking corresponding to the plurality of training heat maps as the training data (paragraph 0040, “If a large data set is available, the CAD system can be trained and tested with independent data sets.”), to generate the false positive filtering model (Paragraph 0040, “A classifier is trained to differentiate true lesions from false positive (FP) objects (block 72).”).
Regarding dependent claim 4, Chan discloses utilizing a second threshold to determine whether one of the plurality of training heat maps has an abnormal region (paragraph 0054, “A threshold above which the voxel is considered to be part of a spicule is determined by training with case samples.”), if one of the plurality of training heat maps has the abnormal region (Figure 5, element 74, “detected objects – malignant or benign”), marking a position of the abnormal region (paragraph 0041, “The CAD system will detect the suspicious lesion locations and display these locations to the user”).
Regarding dependent claim 6, Chan discloses wherein detecting and outputting the lesion position corresponding to the plurality of heat maps (paragraph 0041, “The CAD system will detect the suspicious lesion locations and display these locations to the user”), further comprising:
utilizing a third threshold to determine whether one of the plurality of heat maps has a mammogram abnormal region (paragraph 0054, “A threshold above which the voxel is considered to be part of a spicule is determined by training with case samples.”), if one of the plurality of heat maps has the mammogram abnormal region, marking a position of the mammogram abnormal region (Figure 5, element 74, “detected objects – malignant or benign”, paragraph 0022, “The files 50 may also include one or more object files specifying the location and boundaries of objects that may be considered as lesion candidates, and object feature files specifying one or more features of each of these lesion candidates as determined by the feature classifying routines 42.”).
Regarding dependent claim 7, Chan discloses wherein mapping the position of the mammogram abnormal region into the corresponding mammogram image to generate the lesion position (paragraph 0041, “The CAD system will detect the suspicious lesion locations and display these locations to the user”).
Regarding independent claim 9, Chan discloses A multi-view mammogram analysis system (Figure 1, element 20, paragraph 0020, “a computer aided diagnosis (CAD) system ”), comprising:
a storage device, configured for storing a plurality of training images and a plurality of mammogram images (Paragraph 0060, “may be stored in any computer readable memory such as on a magnetic disk, an optical disk, or other storage medium, in a RAM or ROM of a computer or processor, etc.”); and
a processor, electrically connected to the storage device (Paragraph 0020, “includes a computer 22 having a processor 24 and a memory 26”), the processor comprises:
an abnormal analyzing unit, is configured for utilizing a symptom identification model to determine whether the plurality of mammogram images have an abnormal state (Paragraph 0054, “The features in this map are used to classify lesions as spiculated and non-spiculated.”), and generating a plurality of heat maps corresponding to the plurality of mammogram images;
a false positive analyzing unit is electrically connected to the abnormal analyzing unit (Figure, element 72), and configured for utilizing a false positive filtering model to determine whether the plurality of heat maps have a false positive feature (Paragraph 0040, “A classifier is trained to differentiate true lesions from false positive (FP) objects (block 72).”), and generating an abnormal probability corresponding to the plurality of heat maps (paragraph 0041, “The CAD system will also estimate and display the likelihood of malignancy of the lesion to the user as an option.); and
an abnormal position analyzing unit is electrically connected to the false positive analyzing unit (paragraph 0041, “The CAD system will detect the suspicious lesion locations and display these locations to the user”), and configured for utilizing a first threshold to determine the abnormal probability, if the abnormal probability is greater than the first threshold, detecting and outputting a lesion position corresponding to the plurality of heat maps (Paragraph 0033, “The response that exceeds a selected threshold can then be labeled as potential lesions.”).
Regarding dependent claim 10, the references and analysis of claim 1 apply directly. Additionally, Chan discloses a symptom identification model establishing unit is electrically connected to the abnormal analyzing unit (Figure 1, element 43, “classification” is composed within the computer system).
Regarding dependent claim 11, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 12, the references and analysis of claim 4 apply directly. 
Regarding dependent claim 14, the references and analysis of claim 6 apply directly.
Regarding dependent claim 15, the references and analysis of claim 7 apply directly. 
Regarding dependent claim 17, the references and analysis of claim 1 apply directly. Additionally, Chan discloses a non-transitory computer-readable medium including one or more sequences of instructions to be executed by a processor for performing a multi-view mammogram analysis method (Paragraph 0060, “When implemented, any of the software described herein may be stored in any computer readable memory such as on a magnetic disk, an optical disk, or other storage medium, in a RAM or ROM of a computer or processor, etc. Likewise, this software may be delivered to a user or a computer using any known or desired delivery method including, for example, on a computer readable disk or other transportable computer storage mechanism”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to Claims 4, 6, 12, and 14 above respectively, and further in view of CN106446911 to Zhigang (hereinafter Zhigang).
Regarding dependent claim 5, Chan discloses calculating curvatures of the plurality of first pixels (Paragraph 0035, “The search for object boundary … is guided by minimization of an energy function, which is a weighted sum of internal energy terms such as homogeneity energy, continuity energy, two dimensional (2D) curvature energy, and 3D curvature energy,”; and 
utilizing the first depth feature information as the training data to generate the false positive filtering model (paragraph 0004, “imaging body parts at selected depths.” Paragraph 0039, “The extracted features may incorporate object characteristics, including, but not limited to, spiculation features, boundary sharpness, and shape irregularity, that can be used by a trained classifier to estimate the likelihood that a lesion is malignant or benign”).
Chan fails to explicitly disclose as further recited, however, Zhigang discloses further comprising:
detecting a first edge and a second edge corresponding to the plurality of training images, respectively, wherein the first edge comprises a plurality of first pixel (Paragraph 0013, “preprocessing the original image to obtain an edge map of the original image;”);
and labeling a first pixels having a largest curvature as a feature position (paragraph 0128, “the curvature value of the sample point to be calculated; If the curvature value is larger, the difference will be larger,” paragraph 0125, “highest point of curvature”);
calculating a first distance between the feature position and the second edge (Paragraph 0015, “distance feature algorithm based on the distance characteristics of the sampling point to the associated sampling point”), and
utilizing the first distance to divide the corresponding training image into a plurality of first depth regions (paragraph 0219, “identifying the human hand in the depth image,” paragraph 0221, “identify the original depth of the image”);
determining whether the position of the abnormal region is located in one of the plurality of first depth regions to generate a first depth feature information (paragraph 0244, “Based on the trained human hand recognition model, feature extraction and classification operations (such as AdaBoost classifiers using HoG features) in the depth image are determined to determine whether the suspected region is a true hand region)”.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to incorporate the teaching of Zhigang into Chan in order to recognize an object within an image, based on edge curvature and distance characteristics (paragraph 0002)
	Regarding dependent claim 8, Chan in the combination discloses inputting the plurality of heat maps and the second depth feature information corresponding to the plurality of heat maps into the false positive filtering model (Figure 1, element 28, paragraph 0039, “The extracted features may incorporate object characteristics, including, but not limited to, spiculation features, boundary sharpness, and shape irregularity, that can be used by a trained classifier to estimate the likelihood that a lesion is malignant or benign”) and determining whether the plurality of heat maps have the false positive feature to generate the abnormal probability corresponding to the plurality of heat maps (paragraph 0041, “The object is considered to be true positive if the centroid of the true lesion marked by the radiologist falls within the volume of the object; otherwise, it is a false positive.”).
	Zhigang in the combination discloses detecting a third edge and a fourth edge corresponding to the plurality of mammogram images, respectively, wherein the third edge comprises a plurality of third pixel (Paragraph 0013, “preprocessing the original image to obtain an edge map of the original image;” an edge map is implied to include multiple edges, comprised of pixels).
calculating curvatures of the plurality of third pixels, and labeling a third pixels
having the largest curvature as a mammogram feature position (paragraph 0125, “highest point of curvature”);
calculating a second distance between the mammogram feature position and the fourth edge (paragraph 0015, “distance feature algorithm based on the distance characteristics of the sampling point to the associated sampling point”), and utilizing the second distance to divide the corresponding mammogram image into a plurality of second depth regions;
determining whether the position of the mammogram abnormal region is located in one of the plurality of second depth regions to generate a second depth feature information (paragraph 0244, “Based on the trained human hand recognition model, feature extraction and classification operations (such as AdaBoost classifiers using HoG features) in the depth image are determined to determine whether the suspected region is a true hand region)”.
Regarding dependent claim 13, the references and analysis of claim 5 apply directly. Additionally, Zhigang in the combination discloses detecting a first edge and a second edge corresponding to the plurality of training images, respectively, wherein the first edge comprises a plurality of first pixel (Paragraph 0013, “preprocessing the original image to obtain an edge map of the original image;” an edge map is implied to include multiple edges, comprised of pixels; paragraph 0244, “trained human hand recognition model”).
Regarding dependent claim 16, the references and analysis of claim 8 apply directly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 107730507 to Zongqing et al. discloses a method of deep learning auto segmentation with the use of pathological diagnoses
F. Dehghan and H. Abrishami-Moghaddam, "Comparison of SVM and neural network classifiers in automatic detection of clustered microcalcifications in digitized mammograms," 2008 International Conference on Machine Learning and Cybernetics, Kunming, 2008, pp. 756-761, doi: 10.1109/ICMLC.2008.4620505.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COURTNEY JOAN NELSON/Examiner, Art Unit 4173                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668